Filed 8/20/21 In re B.G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
This opinion has not been certified for publication or ordered published for purposes of rule
8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO



 In re B.G., a Person Coming                             B309291
 Under the Juvenile Court Law.                           (Los Angeles County
                                                         Super. Ct. No.
                                                         17CCJP01670C)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

          Plaintiff and Respondent,

          v.

 MANUEL G.,

          Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Debra R. Archuleta, Judge. Removal order
conditionally reversed and remanded with directions.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Melania Vartanian, Deputy County
Counsel for Plaintiff and Respondent.
                 ______________________________

      This appeal follows the juvenile court’s disposition order
removing two-year-old B.G. from parental custody. Manuel G.
(Manuel) challenges the court’s order denying his request for
presumed father status under Family Code section 7611,
subdivision (d). He also contends the court’s finding the Indian
Child Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) did
not apply is based on insufficient evidence the Los Angeles
County Department of Children and Family Services
(Department) discharged its duty of further inquiry and on
defective notice to the Indian tribes. We conditionally reverse
and remand with directions.
                          BACKGROUND
      B.G. was born in September 2018. He is the son of Manuel
and Kimberly M. (Kimberly). B.G. has an older half sister. She
was the subject of a 2018 juvenile dependency petition sustained
against Kimberly before B.G. was born. The allegations found
true by the juvenile court related to Kimberly’s chronic substance
abuse and mental health issues.
      B.G. was conceived during Manuel’s two-week relationship
with Kimberly. They were no longer sexually intimate but
remained in phone contact. In March 2020, Manuel was arrested
for murder and remained incarcerated throughout these
proceedings. Prior to this arrest, Manuel was in and out of




                                2
custody for probation violations and felony vandalism. He had a
criminal record.
       In June 2020, the Department filed a juvenile dependency
petition on behalf of B.G. and his half sister against Kimberly
and Manuel. The children were taken into protective custody
and placed with maternal grandmother.
       At the November 2020 jurisdiction and disposition hearing,
the juvenile court found no reason for ICWA to apply following
the Department’s investigation of Manuel’s purported Indian
heritage. Earlier, the court had made the same finding as to
Kimberly. The court declared the children dependents of the
court and sustained allegations of Kimberly’s substance abuse
and mental health issues. (Welf. & Inst. Code, § 300, subd. (b).)1
The court dismissed the allegation that Manuel’s criminal history
and current incarceration endangered B.G. (§ 300, subd. (b).)
      The children were ordered to be removed from the parents’
custody and to remain placed with maternal grandmother.2 The
court refused Manuel’s request as a nonoffending parent to be
found B.G.’s presumed father and denied him reunification
services.3 Manuel appealed. Kimberly is not a party to this
appeal.




      1 Undesignated    statutory references are to the Welfare and
Institutions Code.

      2 We   refer to relatives in terms of how they relate to B.G.

      3 Half sister’s alleged father denied paternity and refused
to participate in this case.




                                   3
                          DISCUSSION
1.    Manuel’s Paternity—Facts and Proceedings
      At the detention hearing, the juvenile court relied on a
positive paternity test and Kimberly’s responses to a Parentage
Questionnaire to declare Manuel a biological father. Kimberly
identified Manuel as B.G.’s biological father based on a paternity
test but added they were not married and Manuel had not signed
the birth certificate.4 Kimberly stated Manuel held himself out
openly as B.G.’s father but had not received B.G. into his home,
or had helped support B.G. by paying rent, buying necessities, or
by having a relationship with him.
       The juvenile court deferred Manuel’s request to be found
B.G.’s presumed father until Manuel, who was still in custody,
could appear either in person or by video.
       An August 2020 Department report, prepared for the
jurisdiction and disposition hearing, included statements by
Manuel, Kimberly, paternal grandmother, and maternal
grandmother, pertinent to Manuel’s paternity status.
       Manuel stated he initially doubted he was B.G.’s father
until the positive paternity test. Before his arrest for murder,
Manuel would “mostly visit [B.G.] on weekends and sometimes a
couple of times during the week.” They “would spend weekends
together.” He also told the Department he “would normally pick
up [his] son [from maternal grandmother’s home] and take him
out.” Manuel was “[m]aking an effort to be a part of my son’s life.
I went through a lot with my dad, so I try to be there for my son.”
       As is pertinent here, Manuel’s criminal record showed he
was convicted in 2016 for obstructing a police officer (Pen. Code,

      4 The  Department confirmed the birth certificate did not
list the father’s name and there were no “family law orders.”



                                 4
§ 148, subd. (a)(1)) and was sentenced to some jail time and given
probation. In January 2019, Manuel was arrested for violating
probation. In September 2019, he was convicted of felony
vandalism, sentenced to 365 days in jail and placed on 36 months
of probation. In November 2019, Manuel was arrested for
violating probation. In March 2020, he was arrested for murder.
       Kimberly reported that she and her two children had
moved in with maternal grandmother after B.G. was born. B.G.
had “limited contact” since birth with Manuel because of
Manuel’s “gang affiliation and recent arrest.” Kimberly
confirmed that she and Manuel were not in a relationship.
       Paternal grandmother stated that right after B.G. was
born, she cared for him every weekend in her home, generally
Friday night through Sunday. If B.G. was not with her, then he
was with another paternal family member—“either my sisters,
brothers or my other son.”5 When B.G. was just over one week
old, Kimberly allowed paternal grandmother to take him to visit
Manuel in juvenile hall. Paternal grandmother also shopped for
B.G.’s diapers. Until his latest arrest, Manuel was doing well.
“Before, he was on the streets a lot, but this time around,
[Manuel] was staying at home and was trying to take care of
getting his [driver’s] license and job.”
       Maternal grandmother stated when B.G. was born in 2018,
Manuel was in custody. When he was released, Manuel visited
B.G. (presumably at maternal grandmother’s home), “maybe for


      5 Paternal great aunt confirmed she had B.G. over “once or
twice a week” at her home, and paternal grandfather said he
would watch B.G. “from time to time” during the week or on
weekends at his home. Paternal grandfather and paternal
grandmother were separated and did not live together.



                                5
15 minutes” at a time. However, following his most recent
release from custody, Manuel did not visit B.G. Maternal
grandmother explained that when B.G. was a little older,
Kimberly began leaving him with Manuel’s family on Fridays so
she could be with friends. At some point, however, Kimberly and
Manuel’s family had a falling out. Thereafter, rather than
leaving him with Manuel’s family, Kimberly began taking B.G.
with her “wherever she went.”
       At the jurisdiction and disposition hearing, the juvenile
court took up the issue of Manuel’s paternity. Manuel appeared
by video, was represented by counsel, and submitted a Statement
Regarding Parentage (form JV 505), which related: Manuel
believed he was B.G.’s presumed father and had “told everyone”
that “the child is mine.” Manuel visited B.G. when he was not
incarcerated.” Manuel further stated, “The child at one point was
with my mother,” and “My mother cared for my son.”
       The juvenile court rejected Manuel’s request to be elevated
to presumed father status, reasoning he had not established the
presumption of Family Code section 7611, subdivision (d). The
court advised the issue of Manuel’s parentage status could be
revisited at a later date.
2.     Presumed Father Status
       A.    Applicable Law
       “A presumed father is ‘one who “promptly comes forward
and demonstrates a full commitment to his paternal
responsibilities—emotional, financial, and otherwise. . . .” ’
[Citation.]”6 (In re E.O. (2010) 182 Cal.App.4th 722, 726.) To

      6 “There are three types of fathers in juvenile dependency
law: presumed, biological, and alleged. [Citation.] A presumed
father is a man who meets one or more specified criteria in



                                6
qualify as a presumed father, Manuel must fall within one of the
presumptions of Family Code section 7611. (In re E.O., at pp.
726–727.) The statute’s presumption is a “rebuttable
presumption affecting the burden of proof and may be rebutted in
an appropriate action only by clear and convincing evidence.”
(Fam. Code, § 7612, subd. (a).) Subdivision (d) of Family Code
section 7611 creates a rebuttable presumption of presumed father
status if “[t]he presumed parent receives the child into their
home and openly holds out the child as their natural child.”
(Fam. Code, § 7612, subd. (d).)
       B.     Standard of Review
       We apply a substantial evidence standard to our review of
the juvenile court’s finding presumed father status was not met
within the meaning of Family Code section 7611, subdivision (d).
(In re Spencer W. (1996) 48 Cal.App.4th 1647, 1653.) That is, “we
review the facts most favorably to the judgment, drawing all
reasonable inferences and resolving all conflicts in favor of the
order. [Citation.] We do not reweigh the evidence but instead
examine the whole record to determine whether a reasonable
trier of fact could have found” as decided. (Id. at p. 1650.)




[Family Code] section 7611. A biological father is a man whose
paternity has been established, but who has not shown he is the
child’s presumed father. An alleged father . . . is a man who has
not established biological paternity or presumed father status.
[Citation.]” (In re P.A. (2011) 198 Cal.App.4th 974, 979; accord,
In re Kobe A. (2007) 146 Cal.App.4th 1113, 1120.) “A fourth
category, a ‘de facto’ father, is also recognized in dependency
proceedings . . . .” (In re D.P. (2015) 240 Cal.App.4th 689, 695,
fn. 4.)



                                7
      C.     There Is Insufficient Evidence of Presumed
             Father Status
       “In determining whether a man has ‘receiv[ed a] child into
his home and openly h[eld] out the child’ as his own ([Fam. Code,]
§ 7611, subd. (d)), courts have looked to such factors as whether
the man actively helped the mother in prenatal care; whether he
paid pregnancy and birth expenses commensurate with his
ability to do so; whether he promptly took legal action to obtain
custody of the child; whether he sought to have his name placed
on the birth certificate; whether and how long he cared for the
child; whether there is unequivocal evidence that he had
acknowledged the child; the number of people to whom he had
acknowledged the child; whether he provided for the child after it
no longer resided with him; whether, if the child needed public
benefits, he had pursued completion of the requisite paperwork;
and whether his care was merely incidental. [Citations.]” (In re
T.R. (2005) 132 Cal.App.4th 1202, 1211.)
       Manuel and Kimberly were never married and were not
living together when B.G. was conceived. Manuel did not help
B.G. with prenatal care and was not present for B.G.’s birth.
Despite learning he was the biological father, there is no evidence
Manuel took steps to put his name on B.G.’s birth certificate or to
assume a legal obligation for child support. (In re Spencer W.,
supra, 48 Cal.App.4th at p. 1654 [alleged father “failed to take
formal steps to place his name on the birth certificate, to
establish paternity by legal action, or to assume the financial
obligations for child support”].) Nor is there any evidence
Manuel provided financial support for his son’s care and daily
needs. (In re A.A. (2003) 114 Cal.App.4th 771, 786 [biological
father who failed to show he financially supported his child is not




                                8
a presumed father].) Indeed, Manuel attributed B.G.’s care of his
son to paternal grandmother on his Parentage Questionnaire,
suggesting whatever care Manuel may have provided was
“merely incidental.” (See In re T.R., supra, 132 Cal.App.4th at
p. 1211.)
        Manuel contends he qualified for presumed father status as
a matter of law because it was “undisputed” he took B.G. into his
paternal grandmother’s home, where Manuel lived for at least
some of the time between B.G.’s birth and his murder arrest. We
disagree.
        To be sure, Family Code section 7611, subdivision (d) does
not require a child to live with a parent for a specific period of
time (Charisma R. v. Kristina S. (2009) 175 Cal.App.4th 361,
373–374, disapproved on another ground in Reid v. Google, Inc.
(2010) 50 Cal.4th 512, 532 [no “durational requirement”]) or,
even, depending on the circumstances, to live with the parent at
all (W.S. v. S.T. (2018) 20 Cal.App.5th 132, 144). Nonetheless,
“ ‘ “[p]arental rights do not spring full-blown from the biological
connection between parent and child. They require relationships
more enduring.” [Citation.]’ [Citation.]” (In re Christopher M.
(2003) 113 Cal.App.4th 155, 160.) To achieve presumed father
status, a man “must be ‘someone who has entered into a familial
relationship with the child: someone who has demonstrated an
abiding commitment to the child and the child’s well-being’
regardless of his relationship with the mother.” (In re D.M.
(2012) 210 Cal.App.4th 541, 553.)
        Here, the record shows Manuel’s involvement with B.G.
was inadequate for him to be recognized as B.G.’s presumed
father. First, Manuel lived only intermittently with paternal
grandmother. He was either incarcerated for probation violations




                                9
and felony vandalism or he was living on the streets. Manuel
was in custody when B.G. was born and in juvenile hall the first
week of B.G.’s life. Paternal grandmother stated that prior to his
most recent release from custody (whenever that was) Manuel
“was on the streets.” As far as receiving B.G. into paternal
grandmother’s home when he was there, tellingly, none of
Manuel’s family members, who spoke extensively about B.G.’s
visits, mentioned Manuel as having his son with him at any time.
Rather, it was those family members, not Manuel, who received
B.G. into their homes. We also note when Kimberly no longer
allowed visits with Manuel’s family members, there is no
evidence that Manuel asked to care for his son. Instead,
Kimberly took B.G with her “wherever she went.”
       Regular visitation or conduct that reflects a father’s
established parental relationship with the child has been held to
satisfy the statutory requirement of receiving the child into the
home. (W.S. v. S.T., supra, 20 Cal.App.5th at pp. 145–148, and
cases cited therein.) Manuel’s own statements to the
Department, however, reflected his minimal commitment to his
son. Manuel stated he spent weekends with B.G. and “mostly”
visited B.G. on weekends and “sometimes a couple of times
during the week.” Manuel described the visits as picking up B.G.
from maternal grandmother’s home and “tak[ing] him out,”
without indicating the length of the visits or what the two of
them did together. Maternal grandmother reported the visits,
when they occurred, lasted approximately 15 minutes, although
Manuel failed to visit his son following his last release from
custody. Both Manual’s accounts and maternal grandmother’s
observations of the visits showed that Manual’s contact with his
son was sporadic and extremely limited.




                               10
       In re Cheyenne B. (2012) 203 Cal.App.4th 1361 is
instructive, in which the biological father was incarcerated when
his daughter was born and first saw her about one month later
when the mother came to see him in prison. (Id. at p. 1368.)
Upon his release, the father visited his daughter on several
occasions and had her visit his home twice. (Id. at p. 1380.) The
two of them would sometimes meet at a local store when the
father, a truck driver, would drive through the town where the
daughter lived. (Id. at pp. 1369, 1380.) Our colleagues in
Division Three held that substantial evidence supported the trial
court’s ruling that the father’s visits with his daughter were not
consistent and regular and thus did not meet the requirement
that he received his daughter into his home within the meaning
of Family Code section 7611, subdivision (d). Such is the case
here. The evidence is insufficient that Manuel demonstrated a
full commitment to B.G. and B.G.’s well-being to be considered a
presumed father under Family Code section 7611, subdivision (d).
3.     ICWA Facts and Proceedings
       Paternal grandmother stated that she may have Apache
and Yaqui ancestry through paternal great grandparents.
Paternal grandmother added that no one in her family had
registered or participated with the tribes. In his Parental
Notification of Indian Status form (ICWA-020 form), Manuel
disclosed his possible Yaqui ancestry. As a result, at the June 11,
2020 detention hearing, the juvenile court deferred ICWA
findings as to Manuel and ordered the Department to investigate
Manuel’s possible Indian heritage with both the Apache and
Yaqui tribes.
       Soon after, in early July 2020, the Department spoke with
both Manuel and paternal grandmother. Manuel stated he had




                                11
no further information concerning his possible Apache and Yaqui
ancestry. Paternal grandmother advised the social worker to
contact paternal great grandmother. The same day, paternal
great grandmother confirmed there was Indian heritage, but told
the social worker she had no documentation and the family was
not registered with the tribes. Paternal great grandmother “was
unable to provide information” as to paternal great grandfather,
because the two of them were separated. After sending “a
message” to paternal grandmother, the social worker obtained
“the information needed” for paternal great grandfather.
      On July 16, 2020, the Department sent by certified mail
Notices of Child Custody Proceedings for Indian Child (ICWA-030
form) to the Bureau of Indian Affairs, the Secretary of the
Interior, the Apache Tribe of Oklahoma, the Fort Sill Apache
Tribe of Oklahoma, the Mescalero Apache Tribe, the San Carlos
Apache Tribe, the Jicarilla Apache Nation, the Tonto Apache
Tribe of Arizona, the White Mountain Apache Tribe, the Yavapai-
Apache Nation, and the Pascua Yaqui Tribe.7
       All the tribes responded that B.G. was not eligible for
enrollment in the tribe or was not recognized as a citizen of the
tribe.
       The juvenile court relied on their responses to find it had
no reason to know B.G. was an Indian child as defined by ICWA.
       A.    Applicable Law
       ICWA seeks “to protect the best interests of Indian children
and to promote the stability and security of Indian tribes and
families” by generating minimum federal standards state courts
must follow, except in emergencies, before removing an Indian


      7 Copies   of these notices are included in the record.



                                  12
child from his or her family. (25 U.S.C. § 1902.) In any
“proceeding for the foster care placement of, or termination of
parental rights to, an Indian child,” the Indian custodian and the
Indian child’s tribe have the right to intervene (25 U.S.C.
§ 1911(c)) and may petition the court to invalidate any foster care
placement of an Indian child made in violation of ICWA (25
U.S.C. § 1914; see Welf. & Inst. Code, § 224, subd. (e).) California
has imposed additional and more stringent requirements to many
aspects of the federal law. (See Welf. & Inst. Code, §§ 224–224.6.)
       An “Indian child” is defined in ICWA as an “unmarried
person who is under age eighteen and is either (a) a member of
an Indian tribe, or (b) is eligible for membership in an Indian
tribe and is the biological child of a member of an Indian tribe.”
(25 U.S.C. § 1903(4) & (8); see Welf. & Inst. Code, § 224.1, subd.
(a) [adopting federal definitions].)
       “Under California law, the court and county child welfare
department ‘have an affirmative and continuing duty to inquire
whether a child,’ who is the subject of a juvenile dependency
petition, ‘is or may be an Indian child.’ ” (In re Austin J. (2020)
47 Cal.App.5th 870, 883; § 224.2, subd. (e).) As a result of a
recent amendment, however, this overarching, ongoing obligation
now consists of three distinct duties. (In re D.S. (2020) 46
Cal.App.5th 1041, 1052.)
       The first duty, assumed by the Department, arises at the
referral stage, when the reporting party is asked whether the
child is an Indian child. (§ 224.2, subd. (a).) The same inquiry
must be of parents and other relatives if the child is taken into
temporary custody. (§§ 307, 224.2, subd. (b).) For its part, the
juvenile court must ask the parties at their first appearance




                                13
whether they “know[] or ha[ve] reason to know” if the child is an
Indian child. (§ 224.2, subd. (c).)
       The second duty for the Department or the juvenile court
arises if “[t]here is reason to believe a child involved in a
proceeding is an Indian child.” (§ 224.2, subd. (e)(1).) That
threshold is met if “either the parent of the child or the child is a
member or may be eligible for membership in and Indian tribe[,
which] includes, but is not limited to, information that indicates,
but does not establish, the existence of one or more of the grounds
for reason to know [a child is an Indian child].” (§ 224.2, subd.
(e)(1). A “reason to believe” a child is an Indian child triggers the
second duty to inquire further to determine whether there is a
“reason to know” the child is an Indian child. (§ 224.2, subd.
(e)(1).)
       The third duty arises if there is a “reason to know . . . that
an Indian child is involved,” which triggers the third duty to
notify the Indian tribes. (Welf. & Inst. Code, § 224.3, subd. (a);
25 U.S.C. § 1912(a).) The Department or the juvenile court has a
“reason to know” the child is an Indian child based on one of the
statutorily enumerated grounds: “(1) A person having an interest
in the child, including the child, an officer of the court, a tribe, an
Indian organization, a public or private agency, or a member of
the child’s extended family informs the court that the child is an
Indian child[;] [¶] (2) The residence or domicile of the child, the
child’s parents, or Indian custodian is on a reservation or in an
Alaska Native village[;] [¶ (3) Any participant in the proceeding,
officer of the court, Indian tribe, Indian organization, or agency
informs the court that it has discovered information indicating
that the child is an Indian child[;] [¶] (4) The child who is the
subject of the proceeding gives the court reason to know that the




                                  14
child is an Indian child[;] [¶] (5) The court is informed that the
child is or has been a ward of a tribal court[;] [¶] [and/or] (6) The
court is informed that either parent or the child possess an
identification card indicating membership or citizenship in an
Indian tribe.” (Welf. & Inst. Code, § 224.2, subd. (d).) “Reason to
know” requires the juvenile court to treat the child as an Indian
child, until there is evidence from which the court determines to
the contrary. (Welf. & Inst. Code, § 224.2, subd. (i)(1).)
       B.     Standard of Review
       “When, as is the case here, the facts are undisputed, we
review independently whether the requirements of ICWA have
been satisfied. [Citation.] However, we review the juvenile
court’s ICWA findings under the substantial evidence test, which
requires us to determine if reasonable, credible evidence of solid
value supports the court’s order.” (In re A.M. (2020) 47
Cal.App.5th 303, 314.) We look to the ICWA statutes that were
in effect at the time of the finding that Manuel is challenging on
appeal. (Id. at p. 321.)
       C.     Limited Remand Is Necessary
       The juvenile court found ICWA did not apply to B.G. during
the November 17, 2020 jurisdiction and disposition hearing.
Prior to September 18, 2020, the effective date of the most recent
amendment, section 224.2 did not define “reason to believe” in
the context of ICWA and its corresponding duty on the juvenile
court and the Department. (Stats. 2020, ch. 104, § 15, eff. Sept.
18, 2020.) Although not addressed by the Department, we
conclude Manuel’s and his relatives’ specific references to
possible Apache and Yaqui heritage were enough to trigger the
duty of further inquiry. (In re T.G. (2020) 58 Cal.App.5th 275,
295 [reasonable belief standard interpreted liberally]; accord, In




                                 15
re S.R. (2021) 64 Cal.App.5th 303, 317, but see In re Austin J.,
supra, 47 Cal.App.5th at pp. 888–889.)
       The duty of further inquiry includes interviewing the
parents, Indian custodians, and extended family members to
gather available familial and tribal enrollment information.
(§§ 224.2, subd. (e)(2)(A), 224.3, subd. (a)(5).) The Department
“has the obligation to make a meaningful effort to locate and
interview extended family members to obtain whatever
information they may have as to the child’s possible Indian
status.” (In re K.R. (2018) 20 Cal.App.5th 701, 709.) In
interviewing the parents and extended family members, the
department is to gather the following information:
       “(A) The name, birth date, and birthplace of the Indian
child, if known[;]
       “(B) The name of the Indian tribe in which the child is a
member, or may be eligible for membership, if known[; and]
       “(C) All names known of the Indian child’s biological
parents, grandparents, and great-grandparents, or Indian
custodians, including maiden, married, and former names or
aliases, as well as their current and former addresses, birth
dates, places of birth and death, tribal enrollment information of
other direct lineal ancestors of the child, and any other
identifying information, if known.” (§ 224.3, subd. (a)(5)(A)–(C);
see § 224.2, subd. (e)(2)(A).)
       “Further inquiry” also means contacting the Bureau of
Indian Affairs and State Department of Social Services for
assistance with identifying tribes in which the child may be a
member of or eligible for membership. (§ 224.2, subd. (e)(2)(B).)
       Lastly, “further inquiry” includes contacting tribes the
child may be affiliated with, and “any other person” who may be




                                16
reasonably expected to have information regarding the child’s
membership, citizenship status or eligibility. (Welf. & Inst. Code,
§ 224.2, subd. (e)(2)(C).) “Contact with a tribe shall, at a
minimum, include telephone, facsimile, or electronic mail contact
to each tribe’s designated agent for receipt of notices under the
federal Indian Child Welfare Act of 1978 (25 U.S.C. Sec. 1901 et
seq.) Contact with a tribe shall include sharing information
identified by the tribe as necessary for the tribe to make a
membership or eligibility determination, as well as information
on the current status of the child and the case.” (Welf. & Inst.
Code, § 224.2, subd. (e)(2)(C).)
      Manuel contends there is insufficient evidence the
Department discharged its duty of further inquiry. We agree.
      The social worker interviewed Manuel, paternal
grandmother and paternal great grandmother about their
possible Apache and Yaqui heritage. However, the record fails to
disclose the social worker also questioned paternal grandfather
and paternal great grandfather about their Indian heritage.
Both were living, but were apparently estranged from their
respective spouses. The notice form showed the Department had
great grandfather’s current address. Yet, the Department
documented no efforts to contact him to ascertain whether he had
membership or enrollment information about himself or any
other family members. Only paternal grandfather’s name is on
the notice, although the Department had contacted him earlier
about Kimberly. It is unclear why paternal grandfather’s
biographical information was not documented. Furthermore, the
notice also listed a second set of great grandparents by name only
without any biographical information. Whether they were alive




                                17
and contacted or deceased or otherwise unavailable was not
documented.
       No statute mandates the Department to document its
inquiry. Some decisions, however, acknowledge there is an
exception to the “general” rule that an appellant must produce an
adequate record demonstrating reversible error because of the
unique situation presented by ICWA where a parent acts “as a
surrogate for the tribe in raising compliance issues on appeal.”
(In re K.R., supra, 20 Cal.App.5th at pp. 708–709; see, e.g., In re
Elizabeth M. (2018) 19 Cal.App.5th 768, 786–788; In re N.G.
(2018) 27 Cal.App.5th 474, 484–485.) When the record “does not
show what, if any, efforts the agency made to discharge its duty
of inquiry” and not all required information was gathered, as is
the case here, we cannot presume the department discharged its
duty. (See In re N.G., at p. 484.)
       The Department’s failure to fulfill its duty of further
inquiry may have significantly affected the proceedings. The
claimed Yaqui and Apache heritage was through the paternal
great grandparents. By failing to interview the paternal great
grandfather and the other set of paternal great grandparents, the
Department failed to obtain information required by sections
224.2 and 224.3 to assist the tribes in determining tribal
enrollment or membership. The tribes need biographical
information that is accurate and complete in determining
whether a child is an Indian child.
       We realize that not all the information mandated by
sections 224.2 and 224.3 will be obtainable. But we cannot say
the Department adequately satisfied its duty of further inquiry in
the absence of documentation showing their efforts to gather the
necessary information for the tribes.




                                18
       Limited remand is necessary, at a minimum to allow the
Department the opportunity to make a record of its efforts to
contact extended family members and/or gather the requisite
information of sections 224.2 and 224.3. If the Department needs
to contact additional individuals and to conduct further
investigation to discover previously unknown information, new
inquiries shall be made to the relevant tribes with the newly
discovered information.
       We do not reach Manuel’s argument that the notice was
deficient because the ICWA-030 form was outdated or
incomplete. The record does not support a finding that any one of
the six “reasons to know” grounds enumerated in section 224.2,
subdivision (d) was present. No one informed the court that B.G.
was an Indian child; neither B.G. nor his parents lived on a
reservation or in an Alaska Native village; no one informed the
court that it had discovered information indicating B.G. was an
Indian child; B.G. did not give the court reason to know he was
an Indian child; B.G. never was or had been a ward of a tribal
court; there was no evidence Kimberly or Manuel possessed an
identification card indicating membership or citizenship in an
Indian tribe. (See § 224.2, subd. (d)(1)–(6).) Thus, the duty to
give notice to the tribes was not triggered and Manuel’s
argument is premature. We have considered the contents of the
ICWA-030 form the Department used solely as evidence of an
attempt to fulfill its duty of further inquiry and not as evidence of
defective notice.




                                 19
                          DISPOSITION
      The juvenile court’s order removing B.G. from parental
custody is conditionally reversed. The matter is remanded to the
juvenile court to enable the Los Angeles County Department of
Children and Family Services to conduct an adequate inquiry as
required by Welfare and Institutions Code sections 224.2 and
224.3 and any additional proceedings that may result. If the
court finds (1) adequate inquiry has been made consistent with
the reasoning of this opinion, and (2) the Indian Child Welfare
Act of 1978 (ICWA) applies, the court shall proceed in conformity
with ICWA and related California statutes. If the court finds
ICWA does not apply, the removal order shall be reinstated.
      NOT TO BE PUBLISHED.




                                    LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                               20